Mason, J.
(dissenting) : I think that where a county surveyor has under the statute permanently established the corners and boundaries of a tract of land, and filed a report thereof in his office, that record is ordinarily conclusive upon the county surveyor in any subsequent survey having for its purpose, or a part of its purpose, the establishment of the same corners and boundaries of the same tract.
If, however, the duty of the surveyor, when called upon to make a later survey, is merely to try to relocate the government corners, and if he has no jurisdiction to decide whether the parties are bound by the prior survey, I think the court on appeal is in the same situation, and the final results of both surveys must stand, leaving the parties to settle by ejectment, or other action which is controlling.
I think the parties concerned may waive the result of a survey, but I do not think they should be regarded as having waived it merely by asking or taking part in a later survey. I would think the ordinary presumption would be that the later survey was made necessary by the monuments set during the first survey having been lost.
Even if the request for the later survey showed affirmatively a purpose to disregard the earlier survey, I doubt if a failure to enjoin the later survey would amount.to a waiver of the earlier one.
I am authorized to say that Justice Benson concurs in this dissent.